DETAILED ACTION
Claims 1-17 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “unit which” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2022/0139570 to Hettig et al. (hereinafter “Hettig”) and further in view of US Pub. No. 2018/0152403 to Charignon (hereinafter “Charignon”).

As to Claim 1, Hettig discloses a notification condition customized message processing device comprising: 
a chat room opening unit which opens a chat room connected to a plurality of user terminals (Paragraph [0058] of Hettig discloses the patient-centric chat rooms allow caregivers assigned to a patient to communicate with one another at any given time); 
an individual notification condition setting unit which sets individual notification conditions depending on a user status and a message type for each of the plurality of user terminals (Paragraph [0133] of Hettig discloses the chat rooms will respect each caregiver's notification preferences. For example, caregivers invited to a chat room can select notification levels for that chat room such as: (1) a mute notification level where no notification or sound for a new message is generated; (2) a tags only notification level where notification and sound are played only for new messages where the invited caregiver is tagged or a group tag (@all) is sent; or (3) an all new messages notification level where notifications are displayed and sounds are played for all new messages received in the chat room except for in-line join/leave messages); 
a chat message processing unit which receives a chat message from a chat sending user terminal among the plurality of user terminals through the chat room and inserts the chat message into a message thread associated with the chat room (Paragraph [0083] of Hettig discloses enabling messaging in the chat room); 
a chat message notification method determining unit which determines at least one chat receiving user terminal among the plurality of user terminals and determines a notification method for the chat message based on individual notification conditions for each of the at least one chat receiving user terminals (Paragraph [0133] of Hettig discloses the chat rooms will respect each caregiver's notification preferences. For example, caregivers invited to a chat room can select notification levels for that chat room such as: (1) a mute notification level where no notification or sound for a new message is generated; (2) a tags only notification level where notification and sound are played only for new messages where the invited caregiver is tagged or a group tag (@all) is sent; or (3) an all new messages notification level where notifications are displayed and sounds are played for all new messages received in the chat room except for in-line join/leave messages); and 
a chat message notification unit which notifies each of the at least one chat receiving user terminals of the chat message through the chat message notification method (Paragraph [0133] of Hettig discloses the chat rooms will respect each caregiver's notification preferences. For example, caregivers invited to a chat room can select notification levels for that chat room such as: (1) a mute notification level where no notification or sound for a new message is generated; (2) a tags only notification level where notification and sound are played only for new messages where the invited caregiver is tagged or a group tag (@all) is sent; or (3) an all new messages notification level where notifications are displayed and sounds are played for all new messages received in the chat room except for in-line join/leave messages).
	Charignon further discloses notifying according to user preference.
	Paragraph [0111] of Charignon discloses Sue sets a preference that instructs the context-aware communication system to delay delivery or notifications of group messages while she has a negative communication context.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the notification system as disclosed by Hettig, with delaying messages or notifications based on preference as disclosed by Charignon.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Hettig and Charignon are directed toward notification systems and as such it would be obvious to use the techniques of one in the other.
	
As to Claim 2, Hettig-Charignon discloses the notification condition customized message processing device of claim 1, wherein the individual notification condition setting unit converts a notification available time in the individual notification conditions into a reference time zone based on a time zone to generate a notification reference time, tags the notification reference time to the chat message, and inserts the chat message into a notification message list (Paragraph [0038] of Charignon discloses a behavior characteristic can include user input data (e.g., a social media post, a message, etc.) that the context-aware communication system 104 uses to determine an availability or willingness of a user to receive a message. Moreover, a behavior characteristic can include client device generated data (e.g., GPS location data, local time zone data, speed/acceleration data, calendar data, etc.) that the context-aware communication system 104 uses to determine an availability or willingness of a user to receive a message).

As to Claim 3, Hettig-Charignon discloses the notification condition customized message processing device of claim 2, wherein the individual notification condition setting unit brings a time zone of a corresponding chat receiving user terminal in the process of conversion (Paragraph [0038] of Charignon discloses a behavior characteristic can include user input data (e.g., a social media post, a message, etc.) that the context-aware communication system 104 uses to determine an availability or willingness of a user to receive a message. Moreover, a behavior characteristic can include client device generated data (e.g., GPS location data, local time zone data, speed/acceleration data, calendar data, etc.) that the context-aware communication system 104 uses to determine an availability or willingness of a user to receive a message).

As to Claim 4, Hettig-Charignon discloses the notification condition customized message processing device of claim 2, wherein the individual notification condition setting unit analyzes the notification message list and delays provision of the chat message until the notification reference time is met (Paragraph [0111] of Charignon discloses Sue sets a preference that instructs the context-aware communication system to delay delivery or notifications of group messages while she has a negative communication context).

As to Claim 5, Hettig-Charignon discloses the notification condition customized message processing device of claim 1, wherein the individual notification condition setting unit sets the individual notification conditions by determining the user status based on user's working hours and determining the message type based on a general message, a mention message, an object message, or a response message (Paragraph [0068] of Hettig discloses the caregiver information also identifies the status of caregivers such as whether they are on shift or off shift.  Paragraph [0039] of Hettig discloses alert message priority designation for each of the incoming alert messages. For example, alert messages can be designated as normal alert messages or high priority alert messages. Additional types of message priority designations may also be used.  Paragraph [0044] of Charignon discloses a brief list of examples of a communication context of a recipient include the recipient being on vacation, exercising, sleeping, eating dinner, dining out, driving a car, riding on public transportation, or working).

As to Claim 7, Hettig-Charignon discloses the notification condition customized message processing device of claim 1, wherein the chat message processing unit immediately provides the chat message to the chat room regardless of the individual notification conditions (Paragraph [0083] of Hettig discloses enabling messaging in the chat room).

As to Claim 14, Hettig discloses a notification condition customized message processing method comprising: 
a chat room opening step for opening a chat room connected to a plurality of user terminals (Paragraph [0058] of Hettig discloses the patient-centric chat rooms allow caregivers assigned to a patient to communicate with one another at any given time); 
an individual notification condition setting step for setting individual notification conditions depending on a user status and a message type for each of the plurality of user terminals (Paragraph [0133] of Hettig discloses the chat rooms will respect each caregiver's notification preferences. For example, caregivers invited to a chat room can select notification levels for that chat room such as: (1) a mute notification level where no notification or sound for a new message is generated; (2) a tags only notification level where notification and sound are played only for new messages where the invited caregiver is tagged or a group tag (@all) is sent; or (3) an all new messages notification level where notifications are displayed and sounds are played for all new messages received in the chat room except for in-line join/leave messages); 
a chat message processing step for receiving a chat message from a chat sending user terminal among the plurality of user terminals through the chat room and inserting the chat message into a message thread associated with the chat room (Paragraph [0083] of Hettig discloses enabling messaging in the chat room);
a chat message notification method determining step for determining at least one chat receiving user terminal among the plurality of user terminals and determining a notification method for the chat message based on individual notification conditions for each of the at least one chat receiving user terminals (Paragraph [0133] of Hettig discloses the chat rooms will respect each caregiver's notification preferences. For example, caregivers invited to a chat room can select notification levels for that chat room such as: (1) a mute notification level where no notification or sound for a new message is generated; (2) a tags only notification level where notification and sound are played only for new messages where the invited caregiver is tagged or a group tag (@all) is sent; or (3) an all new messages notification level where notifications are displayed and sounds are played for all new messages received in the chat room except for in-line join/leave messages); and 
a chat message notification step for notifying each of the at least one chat receiving user terminals of the chat message through the chat message notification method (Paragraph [0133] of Hettig discloses the chat rooms will respect each caregiver's notification preferences. For example, caregivers invited to a chat room can select notification levels for that chat room such as: (1) a mute notification level where no notification or sound for a new message is generated; (2) a tags only notification level where notification and sound are played only for new messages where the invited caregiver is tagged or a group tag (@all) is sent; or (3) an all new messages notification level where notifications are displayed and sounds are played for all new messages received in the chat room except for in-line join/leave messages).
Charignon further discloses notifying according to user preference.
	Paragraph [0111] of Charignon discloses Sue sets a preference that instructs the context-aware communication system to delay delivery or notifications of group messages while she has a negative communication context.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 15, Hettig-Charignon discloses the notification condition customized message processing method 14, wherein the individual notification condition setting step comprises a step of converting a notification available time in the individual notification conditions into a reference time zone based on a time zone to generate a notification reference time, tagging the notification reference time to the chat message, and inserting the chat message into a notification message list (Paragraph [0038] of Charignon discloses a behavior characteristic can include user input data (e.g., a social media post, a message, etc.) that the context-aware communication system 104 uses to determine an availability or willingness of a user to receive a message. Moreover, a behavior characteristic can include client device generated data (e.g., GPS location data, local time zone data, speed/acceleration data, calendar data, etc.) that the context-aware communication system 104 uses to determine an availability or willingness of a user to receive a message).

As to Claim 16, Hettig-Charignon discloses the notification condition customized message processing method 14, wherein the individual notification condition setting step comprises a step of setting the individual notification conditions by determining the user status based on user's working hours and determining the message type based on a general message, a mention message, an object message, or a response message (Paragraph [0068] of Hettig discloses the caregiver information also identifies the status of caregivers such as whether they are on shift or off shift.  Paragraph [0039] of Hettig discloses alert message priority designation for each of the incoming alert messages. For example, alert messages can be designated as normal alert messages or high priority alert messages. Additional types of message priority designations may also be used.  Paragraph [0044] of Charignon discloses a brief list of examples of a communication context of a recipient include the recipient being on vacation, exercising, sleeping, eating dinner, dining out, driving a car, riding on public transportation, or working).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hettig-Charignon and further in view of US Pub. No. 2009/0216726 to Muthaiah et al. (hereinafter “Muthaiah”).

As to Claim 6, Hettig-Charignon discloses the notification condition customized message processing device of claim 1.  Hettig-Charignon does not explicitly disclose wherein the individual notification condition setting unit sets the individual notification conditions based on the number of unread chat messages in the chat room.
However, Muthaiah discloses this.  Paragraph [0048] of Muthaiah discloses configured to send an email notification if a user if a message has been unread for more than a threshold number of days (e.g., two business days or one week) or if a threshold number of unread messages has been surpassed.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the notification system as disclosed by Hettig, with basing notifications on number of unread messages as disclosed by Muthaiah.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Hettig and Muthaiah are directed toward notification systems and as such it would be obvious to use the techniques of one in the other.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hettig-Charignon and further in view of US Pub. No. 2021/0042707 to Srinivasan et al. (hereinafter “Srinivasan”).

As to Claim 8, Hettig-Charignon discloses the notification condition customized message processing device of claim 1.  Hettig-Charignon does not explicitly disclose wherein the chat message notification method determining unit determines a main notification method and an auxiliary notification method for the chat message based on the individual notification conditions, wherein the main or auxiliary notification method is optional.
However, Srinivasan discloses this.  Paragraph [0027] of Srinivasan discloses the escalation path may be configured to consume contact preferences (e.g., email, voice call, text message, Slack, Push notification, device preferences, the like) previously specified by the current on-call user of the corresponding group to thereby notify the on-call member based on the contact preference selected by the user. For example, a first attempt to notify the on-call user may be made via a first selected device and/or a first selected communication channel (i.e., first attempt contact preference), and when the first notification remains unacknowledged for a time duration specified by the escalation path, a subsequent second attempt to notify the on-call user may be made via a second selected device and/or a second selected communication channel (i.e., second attempt contact preference).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the notification system as disclosed by Hettig, with having multiple contact methods as disclosed by Srinivasan.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Hettig and Srinivasan are directed toward notification systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 9, Hettig-Charignon discloses the notification condition customized message processing device of claim 2.  Hettig-Charignon does not explicitly disclose wherein the chat message notification method determining unit sets whether a push notification is present and whether a push notification is delayed as the main notification method and sets whether a text message based on cellular transmission is sent and whether an e-mail is sent as the auxiliary notification method.
However, Srinivasan discloses this.  Paragraph [0027] of Srinivasan discloses the escalation path may be configured to consume contact preferences (e.g., email, voice call, text message, Slack, Push notification, device preferences, the like) previously specified by the current on-call user of the corresponding group to thereby notify the on-call member based on the contact preference selected by the user. For example, a first attempt to notify the on-call user may be made via a first selected device and/or a first selected communication channel (i.e., first attempt contact preference), and when the first notification remains unacknowledged for a time duration specified by the escalation path, a subsequent second attempt to notify the on-call user may be made via a second selected device and/or a second selected communication channel (i.e., second attempt contact preference).
Examine recites the same rationale to combine used for claim 8.

As to Claim 10, Hettig-Charignon-Srinivasan discloses the notification condition customized message processing device of claim 9, wherein the chat message notification method determining unit includes the number of unread chat messages along with description of the chat room in a push message through the push notification (Paragraph [0134] of Hettig discloses Depending on the notification level for each chatroom, the following events can occur when a new message is received in a chat room: Unread message count on the chat room and chat history tab can iterate. Caregiver can receive an OS notification with or without sound).


Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hettig-Charignon and further in view of US Pub. No. 2018/0285996 to Ma (hereinafter “Ma”).

As to Claim 11, Hettig-Charignon discloses the notification condition customized message processing device of claim 1, wherein the individual notification condition setting unit sets individual task alarm conditions for each of at least one task object composed of a task orderer, a task handler, details of a task, a task status, and a task deadline in the message thread (Figure 15 of Hettig discloses a user being tagged in a request).
Ma further discloses tasks.
Paragraph [0170] of Ma discloses The workflow process is the process of routing tasks and documents to predetermined users, notifying the appropriate users of required tasks, periodically reminding users of task completion deadlines, and tracking time periods associated with both tasks and the time between tasks.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the notification system as disclosed by Hettig, with notifying a task deadline as disclosed by Ma.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Hettig and Ma are directed toward notification systems and as such it would be obvious to use the techniques of one in the other.

 As to Claim 12, Hettig-Charignon-Ma discloses the notification condition customized message processing device of claim 11, wherein the individual notification condition setting unit sets the individual task alarm conditions based on at least one of a no-change time of the task status with respect to each of the at least one task object and a remaining time of the task deadline (Paragraph [0170] of Ma discloses The workflow process is the process of routing tasks and documents to predetermined users, notifying the appropriate users of required tasks, periodically reminding users of task completion deadlines, and tracking time periods associated with both tasks and the time between tasks).

As to Claim 13, Hettig-Charignon-Ma discloses the notification condition customized message processing device of claim 11, wherein the chat message notification method determining unit updates the individual task alarm conditions such that the task handler is continuously notified of the at least one task object until the task status is completed (Paragraph [0170] of Ma discloses The workflow process is the process of routing tasks and documents to predetermined users, notifying the appropriate users of required tasks, periodically reminding users of task completion deadlines, and tracking time periods associated with both tasks and the time between tasks).

As to Claim 17, Hettig-Charignon discloses the notification condition customized message processing method 14, wherein the individual notification condition setting step comprises a step of setting individual task alarm conditions for each of at least one task object composed of a task orderer, a task handler, details of a task, a task status, and a task deadline in the message thread (Figure 15 of Hettig discloses a user being tagged in a request).
Ma further discloses tasks.
Paragraph [0170] of Ma discloses The workflow process is the process of routing tasks and documents to predetermined users, notifying the appropriate users of required tasks, periodically reminding users of task completion deadlines, and tracking time periods associated with both tasks and the time between tasks.
Examiner recites the same rationale to combine used for claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448